Citation Nr: 0817942	
Decision Date: 05/09/08    Archive Date: 06/09/08

DOCKET NO.  08-00 336	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic myeloid 
leukemia/acute myeloid leukemia, including due to exposure to 
Agent Orange.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from May 1951 to 
April 1955 and from August 1956 to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for chronic myeloid leukemia/acute myeloid 
leukemia, including due to exposure to Agent Orange.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty May 1951 
to April 1955 and from August 1956 to September 1966.  

2.	On May 16, 2008, the Board was notified by the 
Huntington, West Virginia RO that the veteran died in March 
2008.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


